           July 11, 2019
               T. Steele

.BJMFEUP1MBJOUJGGXGPSNT




                                        UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                             WESTERN DIVISION



    JOSEPH TOWNSEND,                                   Case No. CV 19-00673-AG (DFM)

                           Plaintiff,                  ORDER DISMISSING FIRST
                                                       AMENDED COMPLAINT WITH
                              v.                       LEAVE TO AMEND

    FRANK PARK, et al.,

                           Defendants.



                                                BACKGROUND
              In January 2019, state prisoner Joseph Townsend (“Plaintiff”) filed this
  pro se civil rights action pursuant to 42 U.S.C. § 1983. See Dkt. 1
  (“Complaint”). After the Court dismissed the Complaint with leave to amend,
  see Dkt. 7, Plaintiff filed the operative First Amended Complaint (“FAC”), see
  Dkt. 8. The FAC names only Frank Park as defendant in his individual and
  official capacity. See FAC at 3. The FAC alleges that Park is a deputy at the
  Los Angeles County Sheriff’s Department (“LASD”). See id. at 3.
              Under 28 U.S.C. § 1915(e)(2), the Court must screen the Complaint to
  determine whether it is frivolous or malicious, fails to state a claim on which
  relief might be granted, or seeks monetary relief against a defendant who is
  immune from such relief. As discussed below, the Complaint suffers from
  deficiencies and must be dismissed.
                SUMMARY OF PLAINTIFF’S ALLEGATIONS
      Plaintiff’s claims arise out of his pretrial confinement at the Twin Towers
Correctional Facility in Los Angeles, California. See FAC at 2, 5. Plaintiff
alleges that he was classified as security risk K-10, which prohibited him from
being near other inmates without a deputy present. See id. at 5. Plaintiff was
also in protective custody because he had left a white supremacist gang, which
presumably placed him at a greater risk of violence. See id. at 5-6. According
to Plaintiff, Park continuously failed to enforce LASD policy requiring a
deputy to be present when an inmate’s cell is opened. See id. at 5.
      On July 28, 2017, Park removed Plaintiff from his cell and secured him
to a stool by handcuffing one of his hands to a chain. See id. Park left Plaintiff
secured to the stool and entered an office approximately ten feet from Plaintiff.
See id. at 5-6. The office had a large window that provided the occupants of
the office a clear view of Plaintiff as well as the cell of fellow inmate Sam
Jones. See id. at 6. While Park was in the office, an unidentified individual
opened Jones’s cell without being accompanied by a deputy.1 See id. Jones
then walked through the corridor in plain view of the office window and
attacked Plaintiff causing a displaced pupil, displaced iris, two fractured orbital
bones, a fractured nose, and internal bleeding of the eye. See id. at 7, 9.
Plaintiff now suffers from nightmares, flashbacks, and constant pain in his face
as a result of the attack. See id. at 9.
      Plaintiff alleges that Park intentionally remained in the office in order to
prolong the attack. See id. at 7. In March 2017, Plaintiff assaulted a deputy


      1
         Based on Plaintiff’s statement in the original Complaint that Nurse Doe
had released Jones from his cell, see Complaint at 5, and his statement in the
FAC that the nurses’ keys were taken away following this incident, see FAC at
7, the Court infers that no deputy was present when Jones was released from
his cell.


                                           2
who was a friend of Park. Plaintiff believes that Park’s inaction constituted
retaliation for this earlier assault. See id. at 7-8. Plaintiff seeks compensatory
and punitive damages. See id. at 9.
                            STANDARD OF REVIEW
      Dismissal for failure to state a claim “can be based on the lack of a
cognizable legal theory or the absence of sufficient facts alleged under a
cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
(9th Cir. 1988) (as amended). The complaint is construed in the light most
favorable to Plaintiff and all material allegations are taken to be true. See
Turner v. Cook, 362 F.3d 1219, 1225 (9th Cir. 2004). A complaint must “state
a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). This means that the complaint must plead “factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). “The plausibility standard is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that a defendant has
acted unlawfully.” Id.
      “In civil rights cases where the plaintiff appears pro se, the court must
construe the pleadings liberally and must afford plaintiff the benefit of any
doubt.” Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988).
“A pro se litigant must be given leave to amend his or her complaint unless it is
absolutely clear that the deficiencies of the complaint could not be cured by
amendment.” Id. Before dismissing a pro se civil rights complaint for failure to
state a claim, the district court “must give the plaintiff a statement of the
complaint’s deficiencies.” Id.




                                          3
                                    DISCUSSION
     Official Capacity Claims
      Plaintiff names Park in both his individual and official capacity. The
Supreme Court has held that an “official-capacity suit is, in all respects other
than name, to be treated as a suit against the entity.” Kentucky v. Graham, 473
U.S. 159, 166 (1985); see also Brandon v. Holt, 469 U.S. 464, 471-72 (1985);
Larez v. City of L.A., 946 F.2d 630, 646 (9th Cir. 1991). Such a suit “is not a
suit against the official personally, for the real party in interest is the entity.”
Graham, 473 U.S. at 166. As a sheriff’s deputy for LASD, Park is an officer or
agent of the County of Los Angeles (“County”). Therefore, all of Plaintiff’s
claims against Park in his official capacity are tantamount to claims against the
County.
      A local government entity such as the County “may not be sued under
§ 1983 for an injury inflicted solely by its employees or agents.” Monell v. New
York City Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Rather, it is only
“when execution of a government’s policy or custom, whether made by its
lawmakers or by those whose edicts or acts may be fairly said to represent
official policy, inflicts the injury that the government as an entity is responsible
under § 1983.” Id. Thus, the County may not be held liable for the alleged
actions of its agents unless “the action that is alleged to be unconstitutional
implements or executes a policy statement, ordinance, regulation, or decision
officially adopted or promulgated by that body’s officers,” or if the alleged
constitutional deprivation was “visited pursuant to governmental ‘custom’
even though such a custom has not received formal approval through the
body’s official decision-making channels.” Id. at 690-91.
      Plaintiff’s allegations fail to state a claim under Monell. Plaintiff does
not identify any specific policy statements or regulations of the County, or any
officially adopted or promulgated decisions, the execution of which allowed


                                           4
for the attack to occur. To the contrary, Plaintiff states there is a policy in place
requiring a deputy to be present whenever an inmate is removed from his cell,
a policy presumably intended to prevent exactly the type of harm he suffered.
      Despite alleging that Park continuously failed to enforce this policy,
Plaintiff does not establish that this failure to enforce was pervasive throughout
the jail such that it amounted to a custom. See FAC at 5-6; see also Trevino v.
Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom may
not be predicated on isolated or sporadic incidents; it must be founded upon
practices of sufficient duration, frequency and consistency that the conduct has
become a traditional method of carrying out policy.”). Moreover, Petitioner’s
generalized statement that LASD “is known to allow such incidents [of inmate
assault] to occur as retaliation for any crimes committed [against] fellow
officers” does not permit the Court to draw the reasonable inference that the
County has a “permanent and well settled” custom of placing inmates in
danger. FAC at 8; Monell, 436 U.S. at 691 (citation omitted); see also Trevino,
99 F.3d at 918. Plaintiff’s claims against Park in his official capacity are
therefore defective.
     Failure-to-Protect Claim
      As a pretrial detainee, Plaintiff may bring a failure-to-protect claim
against Park under the Fourteenth Amendment’s Due Process Clause. See
Castro v. Cty. of L.A., 833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc). The
elements of a pretrial detainee’s failure-to-protect claim under the Fourteenth
Amendment are: (1) the defendant made an intentional decision with respect
to the conditions under which the plaintiff was confined; (2) those conditions
put the plaintiff at substantial risk of suffering serious harm; (3) the defendant
did not take reasonable available measures to abate that risk, even though a
reasonable official in the circumstances would have appreciated the high
degree of risk involved – making the consequences of the defendant’s conduct


                                          5
obvious; and (4) by not taking such measures, the defendant caused plaintiff’s
injuries. See id. at 1071. The third element requires that the defendant’s
conduct be “objectively unreasonable,” reflecting a state of mind “akin to
reckless disregard.” Id.
      Construing the facts in the light most favorable to Plaintiff, the FAC
raises a cognizable failure-to-protect claim. Park made the intentional decision
to secure Plaintiff in a common area and leave him unattended. See FAC at 6.
Presumably, Park knew—or should have known—that Plaintiff had protected
status, which placed him at substantial risk of being attacked by another
inmate. See id. at 5-6. It is conceivable that a reasonable deputy in Park’s
position would have recognized the high degree of risk of allowing a protected-
status inmate to remain unescorted in a common area. This risk could have
been easily mitigated by ensuring there was at least one deputy in the vicinity
of Plaintiff and Jones.
      Furthermore, even if it was not objectively unreasonable for Park to
leave Plaintiff unattended, Park’s failure to immediately intervene once the
attack began placed Plaintiff at substantial risk of suffering serious harm and
was objectively unreasonable. Either by failing to mitigate the obvious risk of
allowing Plaintiff to remain unaccompanied in the common area, or by failing
to intervene in the attack on Plaintiff, Park arguably acted in an objectively
unreasonable manner according to the FAC and can be said to have caused
Plaintiff’s injury. See Castro, 833 F.3d at 1071.
     Retaliation Claim
      Plaintiff’s allegations do not support a viable First Amendment
retaliation claim because Plaintiff has not alleged that Park took an adverse
action against him because of Plaintiff’s protected conduct, thereby chilling his
First Amendment rights. See Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir.
2005) (setting forth elements of retaliation claim). Plaintiff contends Park


                                        6
intentionally allowed the attack to occur as retaliation for his battery of another
deputy. See FAC at 7-8. Because battery of a sheriff’s deputy is not protected
conduct under the First Amendment, Plaintiff fails to allege the necessary
elements to establish retaliation and this claim is subject to dismissal.
                                  CONCLUSION
        For the foregoing reasons, portions of the FAC are subject to dismissal.
Because it is not absolutely clear that the FAC’s deficiencies cannot be cured
by amendment, dismissal is with leave to amend. Accordingly, if Plaintiff
desires to pursue his claims, he must file a Second Amended Complaint
(“SAC”) within thirty-five (35) days of the date of this Order, remedying the
deficiencies discussed above.2 The SAC should bear the docket number
assigned in this case, be labeled “Second Amended Complaint,” and be
complete in and of itself without reference to the prior complaints or any other
pleading, attachment, or document. The Clerk is directed to send Plaintiff a
blank Central District civil rights complaint form, which Plaintiff is
encouraged to use.
        Plaintiff is admonished that if he fails to timely file an SAC, this
action may be dismissed with prejudice for failure to diligently prosecute
and for the reasons discussed in this Order.

    Date: July 11, 2019                      ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




       Alternatively, Plaintiff may elect to file an SAC that is limited to his
        2

§ 1983 failure-to-protect claim against Park in his individual capacity. The
Court will likely order service of such a complaint.

                                         7
